Report on the deliberations of the Committee on Petitions during the year 2006 (debate)
The next item is the report by Carlos José Iturgaiz Angulo, on behalf of the Committee on Petitions, on the deliberations of the Committee on Petitions during the year 2006.
Madam President, ladies and gentlemen, the work of the Committee on Petitions is an admirable resource enabling us to gain an in-depth understanding of the problems and complaints of citizens regarding European affairs.
While these cover a wide range of policy areas, they frequently touch up on land-planning and environmental issues. They essentially involve all Member States and encompass broad sections of civil society, from individual citizens to multinational NGOs.
Your rapporteur rightly, I think, underlines the importance of the work entailed in the 1 000 or more petitions you receive each year. There are three aspects of the report and the resolution that I should like to mention.
The first of these is a recent development: the visits the Commission makes to places where a particular problem has arisen. These visits may have considerable media impact and will undoubtedly give your work a higher profile. In addition to being covered by the press and the media generally, these missions engender very detailed reports which, in my opinion, are of high quality. I believe these are important records of your activity and certainly deserve wide publicity. Those of you who managed to hear the radio programmes last week about the activity of the Committee on Petitions will have understood how important it is that you should give those submitting petitions a personal hearing in the presence of all the necessary experts. This represents a large investment in time and resources, but I am sure it would be worthwhile.
The second point I should like to emphasise has always been a favourite in these debates: the coexistence or even duplication of a petition and complaint, possibly giving rise to a contravention procedure. The report indicates that in 2006 at least, the Commission once again did not keep Parliament as well informed as the latter would have liked. You must surely have foreseen that at this point I would answer by referring to our recent communication on the enforcement of Community law, entitled 'A Europe of Results'. This communication contains commitments on transparency, the setting of priorities, modernisation, better cooperation with the national authorities and everything you could wish for in these cases of duplication. That is not all, however. We have already started work on a document outlining the policy. The document will put all this to use in the environment sector, which, as I understand from your report, is one of the sectors you are most concerned with.
The third and final point I should like to mention applies more to the future. Let me assure you once again that we intend there to be the best possible cooperation between the Commission and Parliament. Such cooperation is mutually beneficial. Systematic cooperation leads to a better exchange of information and hence an improvement in the level of service offered to our citizens in all sectors. This is what we all want, so let us try to ensure that the examination of petitions is exemplary.
Once again, I congratulate the rapporteur for raising this issue.
rapporteur. - (ES) Madam President, I firstly wish to thank Commissioner Dimas for his comments and reflections, and I would of course also like to thank all those who made this report possible, including the secretariat staff, all my colleagues who took part in the committee's debates and those who have enhanced this report by tabling amendments to improve it. I thank you all.
Ladies and gentlemen, I am tabling this report pursuant to Rule 192 of the Rules of Procedure on the deliberations of the Committee on Petitions during the parliamentary year 2006. The current report provides an overview of the main elements that characterised the activity of the Committee on Petitions last year. It points out its achievements, and also indicates certain areas where further progress is needed, since obviously we must continue to improve.
Of all Parliament's committees, it is the Committee on Petitions that is in closest proximity to the citizens. Citizens can approach it on either an individual or group basis, and the committee attempts to provide them with the best solutions, ensuring that the petitions are managed in a transparent and effective way and that the citizens obtain comprehensive answers to the issues they raise.
The right of petition, enshrined in the EC Treaty in Articles 21 and 194, is a significant feature of European citizenship as it enables any European Union citizen and any natural or legal person residing or having a registered office in a Member State to address the European Parliament on matters falling within the EU's remit.
I therefore wish to point out with some enthusiasm that the statistics once more show a steady flow of petitions. For example, 1 032 petitions were submitted in 2005 and 1 016 in 2006. Approximately one third were declared inadmissible. It should be pointed out that the main areas of concern for petitioners generally continue to be the environment and the free movement of goods, persons and capital.
The petitions reflect an important image of the application of European legislation and the impact it has on individuals. Through their petitions, European citizens highlight the shortcomings and difficulties of the transposition and application process: they are in an ideal position to monitor the implementation of EU legislation at national level.
The proportion of inadmissible petitions also indicates a continuous need to raise public awareness and inform European citizens more successfully about EU legislation and policies, and about their legitimate right to petition the European Parliament.
In order to achieve this, a concerted effort is required by this European institution, but it must be accompanied by the efforts on the part of the various national institutions in each Member State.
I also wish to state, in relation to the European Commission, that the Committee on Petitions relies on the Commission's expertise in investigating the possible infringements of Community legislation that are brought to light in the petitions.
The Commission's recommendations remain instrumental in defining the most appropriate answer to petitioners' problems. Nevertheless, the committee encouraged and continues to encourage the European Commission to avoid standard, occasionally rather general answers based on a strict interpretation of its competences and the information provided by the Member States.
The Committee on Petitions continued to emphasise the importance of ensuring that the assessments of the petitions should put greater emphasis on citizens' real problems, and to ask the European Commission to carry out independent investigations that could provide for a more coherent approach to specific issues.
I also want to point out that in its dialogue with the European Commission the committee has constantly underlined the important role petitions play in achieving the common goal of bringing Europe closer to the citizens.
It should also be said that the committee and the European Ombudsman had a constructive relationship based on constant dialogue and mutual respect for each other's competences and prerogatives, and two reports were presented.
on behalf of the PPE-DE Group. - (DE) Madam President, firstly, I would like to complain once again about the fact that this report in particular is being dealt with at such an inconvenient hour in terms of its public resonance. I have five comments to make in all.
My second point is that we need decisions about Treaty infringement proceedings from the Commission. It is not enough, Commissioner, to produce a document that is simply designed to record one's own determination, which is what the interpretation has just said; rather, it is essential to bring about real improvements. Your job is to facilitate decisions about Treaty infringement proceedings which you then publish, if necessary with the ensuing judicial decisions or legal rulings.
Thirdly, the Council is becoming more political. With more qualified majority voting, the Council is taking on more overall responsibility, as co-legislator, for its legislation and thus for the execution of these laws. We wish to emphasise once again that we would therefore very much welcome much more involvement by the Council in the activities of the Committee on Petitions and, for example, the designation of a senior official to coordinate petition-related matters.
My fifth and final point is this: we do not just want to criticise others. With this report, we want to send out the message that we ourselves, as the European Parliament, need to improve. You can read about this in paragraphs 25 and 26. We need a better process in the European Parliament. We need appropriate human resources, we need appropriate response times, we need better workflows, we need a more transparent procedure for citizens, and we need a better method of sifting out unimportant and inadmissible petitions at an early stage so that we can focus on those that are admissible and important. Parliament has taken a significant step forward here by setting up a committee of inquiry, so we are well on track.
on behalf of the PSE Group. - Madam President, I do not support Amendment 1 to paragraph 15, and I am surprised that Mr Atkins has put his name to it. I believe that it undermines the Committee on Petitions and the work of the Ombudsman, and I would urge Members to oppose it.
The committee plays an important role in bringing the Union closer to the citizen. Indeed, we have succeeded on many occasions in gaining recompense and fair play, both for individual complainants and for entire communities. The European Parliament is increasingly seen by citizens as an important platform from which to defend their environment, the quality of their drinking water and their archaeological heritage.
There are weaknesses, however, which have to be addressed in the mechanisms available to the committee and to the Commission in terms of seeking redress and to enforce decisions on governments and local authorities for negligence and, in some cases, deliberate avoidance of the implementation of European law.
There are examples: the M30 motorway project in Madrid, which I, myself, visited on behalf of the committee, where the authorities are still not implementing the agreed actions to remedy their breaches of EU law; a similar case regarding lettori in Italy, who have been frustrated in their search for fair play for over 20 years; and the inadequate laws and procedures to protect drinking water and archaeological heritage in Ireland. I believe that, as a Petitions Committee and as a Union, we owe petitioners at least the implementation of decisions that have been made against governments and local authorities.
Commissioner Wallström today pointed out in this Parliament that the law is only as good as its implementation. Clearly, there are lots of laws at European level not being properly implemented at national level, and citizens will not have confidence in the European Union until they are.
on behalf of the ALDE Group. - Madam President, first of all I wish to congratulate the rapporteur on an excellent report. I myself became a member of the Committee on Petitions just over one year ago and during that time I have had first-hand experience of the very valuable work that is done by the committee.
But how often do we as politicians hear of the democratic deficit, and how often are we therefore urged to engage with citizens? Well, the Committee on Petitions is a tangible, hands-on, practical way of engaging with European citizens. There is an essential element of truth in the statement that all politics is local, and while individuals throughout the EU-27 are concerned with the big issues of globalisation, EU enlargement, emigration, energy supply etc., they are most often concerned with how these issues affect their lives, their families and their communities. Equally, with European legislation, citizens are concerned with how this impacts on their lives and their communities. And where they perceive misapplication or unfair application of European legislation, they want a relatively simple, easy and effective way of dealing with that situation.
That is what they look for in the Committee on Petitions. If their petition is declared admissible, they want it dealt with in an efficient and timely way, and in this I particularly support the rapporteur on paragraphs 9, 10 and 12, where he calls on both the Commission and the committee to improve their timeliness.
I also agree with the rapporteur on paragraphs 25 and 26, where he calls for the need to strengthen the committee secretariat and the need to find the necessary financial resources to continue the development of the e-petition software system.
In my opinion, the Petitions Committee is very much part of the public face of the European institutions: citizens can access the committee and have their case heard, and it is a crucial part of EU citizenship. But the system must work efficiently. If it does not, it is the worst of all possible outcomes, because not only do citizens consider that the misapplication or non-application of EU legislation negatively impacts on their lives, but the very system that is there to support them in fact lets them down. That is why a well-functioning, properly resourced Committee on Petitions, working in good cooperation with the Commission and the Council, is core to supporting and validating the rights of EU citizens.
I fully support the suggestion to enhance the visibility of the Citizens' Portal in relation to the right to petition. If citizens know that they have the right to petition and they have the expectation of a fair and timely response, then we are strengthening EU legislation, we are giving it greater legitimacy and transparency and we are strengthening the European Union.
Finally, I would like to say to the Commissioner that we must improve the functioning of the committee, as outlined in this report, and that wonderful phrase 'connecting with citizens' can become a reality rather than just an aspiration.
on behalf of the UEN Group. - (PL) Madam President, I should like to thank sincerely the rapporteur, Mr Iturgaiz, the members of the Committee on Petitions and also its secretariat, headed by Mr Lowe, for the trend-setting work they have undertaken during the past three years of this parliamentary term.
The Committee on Petitions has dealt with all manner of issues that were distressing the citizens of the European Union and were important to them. These issues included the preamble to the Constitutional Treaty with the reference to God and to Christianity, the bankruptcy of individuals involved with Lloyds and Equitable Life, and the Catholic broadcaster Radio Cope in Barcelona. The Committee on Petitions also dealt with land use plans for Valencia, excise duty on motor vehicles, the Rospuda Valley by-pass in Poland, infringement of European Union Directives affecting Ireland (Tara), and the Orléans by-pass in France. In addition, the committee considered the activities of the so-called Jugendamt, the German authorities dealing with young people; many complaints were lodged against the Jugendamt.
As Mr Iturgaiz stated, the Committee on Petitions is very important to the people of Europe. It brings the EU institutions closer to the citizens and is crucial in terms of making societies aware of the real nature of these institutions.
on behalf of the Verts/ALE Group. - (ES) Madam President, Mr Iturgaiz, I would like to thank you for this excellent report.
I wish to start by asking the President to pass on the serious concern of all members of the Committee on Petitions about the committee secretariat's total lack of human resources. I would also like her to pass on this concern to the EP's Bureau, which is responsible for providing sufficient resources for this extremely important task of maintaining fluid communication with the EU citizens.
Secondly, I wish to take advantage of the presence of Commissioner Dimas here. Since many of the petitions relate to the environment and many of them are from Spain, I would like to discuss how they could be better handled.
Firstly, as guardian of the Treaties, the European Commission is obviously not fulfilling its role when it fails to act with sufficient speed in relation to many petitions. On numerous occasions we are faced with situations where we act in articulo mortis: in other words, by the time we get around to considering infringement proceedings, it is too late.
Then, as some of my colleagues said, we must take a look at the information supplied by the petitioners. There are far too many cases, notably in Spain, where there has been no clear response to the petition and not even an attempt to take a serious look at the information provided, for example the petitions on opencast mines or ski resorts in the middle of Natura 2000 areas.
On the other hand, the European Commission has taken exemplary action on other petitions, and here we could cite the case of the Rospuda valley in Poland. Nevertheless, we are concerned, as I have already mentioned, that in many cases the Commission arrives on the scene too late after a flagrant breach of environmental laws. We have, for example, the case of the 501 highway in the Autonomous Community of Madrid, where infringement proceedings were initiated when the work had already finished.
We are also concerned about the application of the Environmental Impact Assessment Directive and the Strategic Environmental Assessment Directive. These are not being applied properly in many countries, especially Spain, where the projects are chopped up so that the Directive does not have to be applied.
Lastly, application of the Water Framework Directive remains extremely patchy, and in some cases relating to large properties in Spain where mandatory reports have been issued against the Spanish Government itself, the European Commission refuses to take precautionary action.
Thank you, David. I assure you that I will convey to the Bureau your request concerning additional human resources for the work of the petitions secretariat.
on behalf of the GUE/NGL Group. - (ES) Madam President, it is true that one of the Directives most frequently infringed is the Directive on Environmental Impact Assessment, which is compulsory for all building and planning.
Our problem is simply that we arrive on the scene too long after the petitions have been submitted by citizens, when the irreversible damage has already been done.
In Spain we have seen some extremely negative effects along our entire coastline as a result of very aggressive building projects. Currently a regasification plant is being built right in the middle of El Ferrol estuary, which is of great Community interest and part of the Natura 2000 network, and no environmental impact assessment has been carried out. This is the only regasification plant in Spain that will not have an environmental impact assessment, thereby creating a lack of security and infringing clear Directives.
We will each of us have to strive to speed up our responses so that the citizens see that their rights are not being violated.
on behalf of the IND/DEM Group. - Madam President, I consider the Committee on Petitions one of the most valuable committees in Parliament, if not the most valuable. It is the form in which the citizens tell us how the many laws we tinker with in other committees affect them or do not affect them. Without this feedback we are doomed to work in a vacuum. But, in terms of doing our work properly, there is something missing in the procedure: the Council and the Permanent Representation of the Member States. How can we get results for a citizen in dispute with their country without that country being represented in the Petitions Committee?
The second thing I want to mention is a particular petition. The people of Ireland came to the Petitions Committee, with three petitions in all, in connection with our most important sensitive archaeological site: Tara, the home of the High Kings and of St Patrick. The Petitions Committee has responded and has asked for the destruction to stop. The Commission has brought a case against the Irish authorities and yet, by the time anything happens, there will be a motorway, probably there for already three or four years, and all the destruction will have happened. The Irish people will not get over their disillusionment.
Madam President, I should like to congratulate my colleague, Mr Iturgaiz Angulo, on his excellent report.
Having been a member of the Committee on Petitions myself since the beginning of this year, I too have to admit that I am becoming a keen supporter of this committee and the importance of its role. I dare say, however, that many Members in this House are not giving this committee the importance that it deserves, and this should change.
If EU citizenship means anything, surely it must mean that citizens of Europe can stand up for their rights and make their voices heard, regardless of whether they stand up against companies, local or regional authorities, public agencies or even their own national governments. This right can best be exercised through the use of the petition to the European Parliament - a right that is recognised as a basic right in the Treaty. Provided that their complaint concerns rights under EU law, people can rely on Europe and on us, as representatives of Europeans, to support them.
The petition is a great tribute, I would say, to Europe and what it stands for, but it is also a great credit to Member States, because Member States themselves signed a Treaty which gave the right to petition, even if the petition can often be used as a tool against Member State authorities themselves. So I strongly urge EU citizens to stand up for their rights, to use the petition as a tool to defend themselves on EU rights. Those who will do so will surely find us standing right there behind them.
(PL) Madam President, the European Parliament received 1 016 petitions in 2006. As in 2005, approximately one third of these petitions were not within the sphere of competence of the European Union and were therefore deemed inadmissible.
This is indicative of the need to ensure that the citizens are properly informed about the remit of the Union and its institutions. In this connection, I should like to emphasise the enormous contribution made by the Committee on Petitions to the work of the European Parliament in terms of communicating with the citizens and promoting transparency and responsibility in the Union's decision-making process. The close cooperation between the Committee on Petitions and the European Ombudsman is also to be commended.
Nonetheless, greater commitment from the Council is urgently needed. In particular, a senior official should be appointed to coordinate petitions, as many of the latter involve sensitive political issues relating to the transposition of Community provisions into the national legislation of the Member States. The only way to meet the citizens' expectations in terms of swift and effective responses to their complaints is by speeding up the process of examining petitions and ensuring cooperation between the various institutions.
In conclusion, I should like to thank the rapporteur for a very well prepared document.
Madam President, I too wish to congratulate the rapporteur on his excellent report. At the same time I wish to congratulate the chairman of the Committee on Petitions, its members and secretariat for the splendid work they are carrying out.
The Committee on Petitions, despite the fact that on occasion its attendance by MEPs is rather slim, is, I believe, one of the most important committees which links the ordinary citizen of Europe with the EU institutional order. It provides the mechanism through which our constituents can feel closer to the EU, and it greatly facilitates a feeling among citizens that the EU institutions are not faceless and blameless bureaucrats, but that they also can be held to account, and responsibilities can be asked for and criticisms directed at those that do not do their job as well as they should.
Importantly, this report shows that the continued dialogue of the Committee on Petitions with the Ombudsman and the Commission has been a most useful exercise, but, sadly, the cooperation with the Member States and the Council leaves a lot to be desired, and this is an area where significant improvement is needed urgently.
(PL) Madam President, the contribution made by the Committee on Petitions to communication between the European Parliament and the citizens of the Member States is invaluable and responds to society's expectations. It is a fact that every year approximately 1 000 petitions are received, some 2 500 documents, and that as many documents again are sent out annually. Clearly, therefore, such direct contact with the European Parliament is necessary for the citizens of our countries and encourages them to hope that their problems can be resolved.
Of course, this does not mean that the authors of these petitions are always right. They encompass differences of opinions and interests. Nonetheless, the very fact that the Committee on Petitions examines the petitions makes it possible to appreciate the problems that are of concern to society. It also provides an opportunity to improve legislation that is not always unambiguous or transparent, to eliminate legal loopholes and to prevent infringement or incorrect transposition of Community legislation.
I would like to thank the Committee on Petitions for the outcome of its useful work.
Madam President, I am here and am delighted to be so, because I think that the work that the Committee on Petitions does - and I want to congratulate the rapporteur on the work in terms of his report - is very different to any other committee and, indeed, any other report you will find. We are, I suppose, as members of the committee, and to use that well-worn phrase which I do not like, 'close to the citizen'. I think that is very important. They ring our office, they know our assistants, they ask for help, and we do that. We give them help and bring their petitions to Parliament. We also deal with a wide range of issues, and that requires Members to educate themselves on all of those issues that come before us, from environment matters to financial services to whatever it is.
We are the committee that most frequently meets, greets and deals with 'real people' - and, again, that is a phrase I do not like to use, but it is a very important one when we speak here in this Chamber so late in the evening. But the truth is that we rely greatly on the Commission to come back to us with answers, and sometimes the quality, and indeed quantity, of the responses at meetings is poor, I have to say; not always, but in some cases it is not timely and we could do our business a little bit better. I would support all of the efforts and the mentions made in the report that we do just that.
I believe, though, that it takes a particular individual to come to the Committee on Petitions of Parliament. There are many citizens who would like to do it, but would not be able to, so we are dealing with people with great determination and obviously people who are angry as well about what is happening in their Member State and they want action.
I will give you an example of a landfill dump called Whiteriver in my own country, in Co. Louth. It is on our agenda at some time in the future, but even the threat of the Committee on Petitions dealing with this issue has resulted in positive action on the ground. So, sometimes, we have an effect and we may not even know about it before the petition comes to Parliament.
I want to mention particularly last year's Equitable Life, which was a child, if you like, of the committee's work. Again, in relation to Equitable Life, it was very important for us not to promise more to people than we could actually deliver. What the people wanted from us was obviously some measure of redress in terms of compensation for their losses. We could not do that and we were very strict in saying that, but I think it was important that we pointed out where the responsibility lay - and it lay with the UK Government.
I think it is also important that we keep the pressure on those with the responsibility, again the UK authorities, in relation to Equitable Life, to get them to take action. A lot of our work is political and it is about pressure points and we have to be determined in order to get results.
I would say this and I have said it to my colleagues in the PPE-DE Group: I think we need a quality-control measure on the work of the committee so that we can do our work better, that we ask petitioners after we have gone through the process what they thought of us in terms of the work we did. I think we should not be afraid of that. Lastly can I say, because I say it every time I get a chance, European City Guides needs to be addressed, and I hope it will be.
Member of the Commission. - Madam President, I would like to thank all the speakers in this very interesting debate for their positive contributions. I agree with most of the speakers, especially Ms McGuinness, Mr Tomaszewska and Mr Matsakis, who said that this committee is one of the most important committees and that it connects European citizens with the European Union's institutions. I fully agree and I am willing to cooperate as much as possible in order to respond to the concerns of European citizens.
I would like to answer two main questions: how to conciliate the precautionary principle with the need to have evidence before attacking a Member State. I am aware of the issues raised by Mr Hammerstein and I would like to say that legal enforcement action can only challenge decisions formally taken by Member States in breach of European Union law. The Commission cannot initiate legal proceedings on a judgment of intent. Therefore, until a decision is formally taken, there is no room for legal action.
Regarding the issue of the speed of action, the Commission needs to respect the procedural requirements of the Treaty and to make sure that it has developed the right arguments and compiled the necessary evidence where court action is needed. This can take time. Nevertheless, in December 2006, the Commission - myself, actually - for the first time obtained an interim order from the European Court of Justice in the environment domain, suspending illegal hunting rules in Italy before the main legal action was heard. On 18 April 2007, we obtained our first interim order in relation to an infrastructural project.
Each case needs to be evaluated on its own merits, even if recent initiatives from the Commission, supported by the European Parliament, such as those relating to illegal hunting in Italy, which I have previously referred to, or to the Rospuda Valley, illustrate the interest of using this procedure in order to protect the environment. It should not be used as a routine mechanism. This mechanism should only be used for high-profile cases where the adoption of interim measures can have a pedagogical effect.
In conclusion, I would like to thank the rapporteur once again for his very informative report, which I sincerely hope will contribute to raising the visibility of the work of the Committee on Petitions, and I assure you, once again, of the Commission's firm commitment to collaboration with you all.
The debate is closed.
The vote will take place tomorrow at 12 noon.